Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the phrase “is disclosed” or “disclosed” should be avoided.   Correction is required.  See MPEP § 608.01(b).


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 17 recites, “An extension assembly apparatus for a table saw having a motorized blade and first and second side rails… the extension assembly apparatus comprising…”  The claims are therefore directed to extension assembly apparatus and not the combination of the assembly and the table. However, the claims then continue to claim the structure of the assembly in terms of the unclaimed features 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laird  (U.S. Publication 2005/0034783).  In regards to claim 1, Laird discloses a table saw apparatus comprising: a main table saw base (plate 30) ; a motorized rotatable blade (miter saw; not shown; paragraph [0012]) disposed on the main table saw base (30); and a table saw extension assembly including: at least one extension rail (38a) pivotally connected to the main table saw base (at 40a), the at least one extension rail movable to an extended position (from Fig. 3 to Fig. 1) such that the at least one extension rail (38a) extends laterally from the main table saw base; and at least one support leg (42a) pivotally connected to the at least one extension rail (38a).
In regards to claim 9, Laird discloses wherein the at least one support leg (42a) is a telescoping support leg (fig. 4) including: a proximal support leg portion (44) pivotally connected to the at least one extension rail (38a); and a telescoping support leg portion (46) translatable on the proximal support leg portion (44; see fig. 4).

In regards to claim 17, Laird discloses an extension assembly apparatus for a table saw (miter saw) having a motorized rotatable blade and first and second side rails (e/g.32a/32b) extending on opposing sides of the rotatable blade in a lateral direction, the extension assembly apparatus comprising: a first extension rail (38a) having a first proximal end and a first distal end, the first proximal end pivotally connectable (40a) to the first side rail (e.g. 32a); a second extension rail (38b) having a second proximal end and a second distal end, the second proximal end pivotally connectable (40b) to the second side rail (32b), wherein the first and second extension rails (38a/38b) are movable to an extended position such that the first and second extension rails are in a flush orientation with the first and second side rails (e.g. 32a/32b)respectively; a first support leg (421) pivotally connected to (50a) the first distal end of the first extension rail; a second support leg (42b) pivotally connected (50b) to the second distal end of the second extension rail (38b); and a cross support member (30) extending between the first and second extension rails.
In regards to claim 18, Laird discloses further comprising a hinge assembly (40a/40b) on the proximal end of each extension rail for pivotally connecting the proximal end of each extension rail to a corresponding side rail of the table saw.

In regards to claim 20, Laird discloses wherein: the first extension rail (38a) includes a first channel (between 50a and 52a) and the first support leg (42a) can be receivable in the first channel; and the second extension rail (38b) includes a second channel (between 50b and 52b) and the second support leg (38b) can be receivable in the second channel.

Claims 1-6, 11-13, and 15- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (U.S. Publication 2007/0272066), herein referred to as Phillips.
In regards to claim 1, Phillips discloses a table saw apparatus comprising: a main table saw base (base 14); a motorized rotatable blade (16) disposed on the main table saw base (14); and a table saw extension assembly (428) including: at least one extension rail (rail portion 444d/444e) pivotally connected to the main table saw base (via hinges, see Fig. 10e), the at least one extension rail (rail portions 444d/444e)  movable to an extended position (fig. 10e) such that the at least one extension rail extends laterally from the main table saw base; and at least one support leg (444f; fig. 10f) pivotally connected to the at least one extension rail (threading connected; paragraph [0084]).

In regards to claim 3, Phillips discloses wherein the table saw extension assembly further comprises a cross support member (430; fig. 10e) extending between the two extension rails (444d/444e).
In regards to claim 4, Phillips discloses wherein each of the extension rails (444d/444e) includes a proximal end and a distal end, the proximal end pivotally connected to the corresponding side rail (hinges; fig. 10e), each of the support legs (444f,g) pivotally connected to the distal end of the corresponding extension rail (threadingly connected).
In regards to claim 5, Phillips discloses wherein the table saw extension assembly further comprises an extension table insert (430) positionable between the two extension rails (444d/444e).
In regards to claim 6, Phillips discloses further comprising one or more support brackets (near ref. 414 in Fig. 10e) connected to the side rails (444a/444b) and/or the extension rails, the extension table insert (430) positionable on the one or more support 
In regards to claim 11, Phillips discloses wherein: the at least one extension rail (444d/444e) includes a channel (hollow interior; fig. 10f) defined along a length of the extension rail; and the at least one support leg (444f) can be rotated (threaded) relative to the at least one extension rail (444d/444e) and be receivable in the channel of the at least one extension rail.
In regards to claim 12, Phillips discloses wherein: the main table saw base includes at least one side rail (444a/444f) extending laterally on the main table saw base, the at least one extension rail (444d/e) pivotally connected to at least one side rail (see hinges; fig. 10e) when the at least one support leg (444f) is receivable in the channel of the at least one extension rail (444d/e), the at least one extension rail (444d/e) can be rotated to abut against the at least one side rail (444a/b; see fig. 10a)	In regards to claim 13, Phillips discloses further comprising a latch (444h) on the at least one extension rail (444d/e) operable to secure the at least one extension rail to the at least one side rail.
In regards to claim 15, Phillips discloses a table saw apparatus comprising: a main table saw base (14)  including: an upper work table (12); a motorized rotatable blade (16) disposed on the main table saw base and extending through the upper work table, the rotatable blade (16) rotating along a rotational plane; and a first side rail (444a) and a second side rail (444b) extending in a direction transverse to the rotational plane adjacent opposing edges of the upper work table, the first side rail having a first side rail end and the second side rail having a second side rail end; and a table saw 
In regards to claim 16, Phillips discloses the first and second extension rails (444d/e) movable to an extended position (fig. 10a) wherein the first and second extension rails  (444d/e) are collinear with the first and second side rails (444a/b) respectively; a cross support member (brackets as shown in Figure 10e, near ref. # 414) extending between the first and second extension rails (444d/e); and a table insert positionable between the first and second extension rails when the first and second extension rails are in the extended position with the table insert (430) supported by the cross support member.
In regards to claim 17, Phillips discloses an extension assembly apparatus for a table saw having a motorized rotatable blade and first and second side rails extending on opposing sides of the rotatable blade in a lateral direction, the extension assembly apparatus comprising: a first extension rail (444d) having a first proximal end and a first distal end, the first proximal end pivotally connectable to the first side rail (via hinges fig. 10e); a second extension rail (444e) having a second proximal end and a second distal end, the second proximal end pivotally connectable to the second side rail (via hinges), 
In regards to claim 18, Phillips discloses further comprising a hinge assembly (hinges; see fig. 10e) on the proximal end of each extension rail for pivotally connecting the proximal end of each extension rail to a corresponding side rail of the table saw.
In regards to claim 19, Phillips discloses further comprising a table insert (430) positionable between the first and second extension rails, the cross support member (brackets) supporting the table insert when the first and second extension rails are pivotally connected to the first and second side rails of the table saw respectively and the first and second extension rails are in the extended position.
In regards to claim 20, Phillips discloses wherein: the first extension rail (444d) includes a first channel (interior space; fig. 10f) and the first support leg (444f) can be receivable in the first channel; and the second extension rail includes a second channel (interior space; fig. 10f) and the second support leg (444f)  can be receivable in the second channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Publication 2009/0165624) in view of Worthington (2009/0133557).
In regards to claim 1, Brown discloses a table saw apparatus comprising: a main table saw base (2); a motorized rotatable blade (4) disposed on the main table saw base (2); and a table saw extension assembly  (11)including: at least one extension rail (guide rods 91/93) pivotally connected to the main table saw base (via gemel devices 10; paragraph [0061]), the at least one extension rail (91/93)movable to an extended position (see fig. 9;) such that the at least one extension rail (91/93) extends laterally from the main table saw base (2; fig. 1).  Brown does not disclose at least one support leg pivotally connected to the at least one extension rail.  Attention is further directed to the Worthington table saw.  Worthington discloses a device for lifting and positioning a large sheet of material such as plywood onto a table saw. The device can be connected to the end of a rail (28) system, such that the user can place the edge of the workpiece into the catch 106 and then rotate the workpiece to the plane of the table surface.  The workpiece can then be slid off onto the work surface to be cut.   It would have been obvious to those of ordinary skill in the art to have similarly employed a lifting device such as shown by Worthington onto the Brown rails of the table saw for the same St. Regis Paper Co. v. Bemis Co., 193 USPQ 8., it would have been obvious to one having ordinary skill in the art to have employed a secondary lifting device on the Brown rails such that each rail employed an identical lifting device to better distribute the work piece weight during lifting and promote a uniform lift.
In regards to claim 2, the modified device of Brown discloses wherein: the rotatable blade (4) rotates on the main table saw base (2) along a rotational plane; the main table saw base includes two side rails (14/14’) extending in a lateral direction transverse to the rotational plane of the rotatable blade on opposing sides of the motorized saw blade; and the table saw extension assembly includes: two extension rails (91/93), each extension rail (91/93) pivotally connected to a corresponding side rail (14/14’) of the main table saw base; and two support legs (as modified by Worthington 100/100’) , each support leg pivotally connected to a corresponding extension rail (116 Worthington Fig. 6).
In regards to claim 3, the modified device of Brown discloses wherein the table saw extension assembly further comprises a cross support member (e.g. tool box 94) extending between the two extension rails (91/93; fig. 9).

In regards to claim 5, the modified device of Brown discloses wherein the table saw extension assembly further comprises an extension table insert (e.g. base 941 or support plate 13) positionable between the two extension rails (91/93).
In regards to claim 6, the modified device of Brown discloses one or more support brackets (welded side walls 941/943; paragraph [0070]) connected to the side rails and/or the extension rails (91/93) the extension table insert (e.g. base 941 or support plate 13) positionable on the one or more support brackets (941/943) when the table insert (e.g. base 941 or support plate 13) is positioned between the two extension rails (91/93).
In regards to claim 7, the modified device of Brown discloses wherein when the extension rails (91/93) are moved to the extended position (fig. 9), the extension rails have a flush orientation with corresponding side rails (see fig. 1) and the support legs (as modified by Worthington 100/100’) are pivotable on corresponding extension rails (91/93) to a vertical orientation (extending downward from the extension rails; per Worthington Fig. 1).
In regards to claim 8, the modified device of Brown discloses wherein: the extension rails (91/93) and the side rails (14/14’) each have a top surface, the top surfaces of corresponding extension rails and side rails having the flush orientation (fig. 
In regards to claim 15, the modified device of Brown discloses a table saw apparatus comprising: a main table saw base (2) including: an upper work table (3); a motorized rotatable blade (4) disposed on the main table saw base (2) and extending through the upper work table (see fig. 1), the rotatable blade (4) rotating along a rotational plane; and a first side rail (14) and a second side rail (14’) extending in a direction transverse to the rotational plane adjacent opposing edges of the upper work table, the first side rail (14) having a first side rail end and the second side rail having a second side rail end; and a table saw extension assembly (91/93) including: a first extension rail (91) having a first proximal end and a first distal end, the first proximal end pivotally connected to the first end of the first side rail (14; at 10); a second extension rail (93) having a second proximal end and a second distal end, the second proximal end pivotally connected to the second end of the second side rail (14’ at 10’); a first support leg (as modified by Worthington 100) pivotally connected to the first distal end of the first extension rail (91); and a second support leg (as modified by Worthington 100’)  pivotally connected to the second distal end (93) of the second extension rail.	In regards to claim 16, the modified device of Brown further comprising: the first and second extension rails (91/93) movable to an extended position (figs. 1 or 9) wherein the first and second extension rails (91/93) are collinear with the first and second side rails (14/14’) respectively; a cross support member (943/942) extending 
In regards to claim 17, the modified device of Brown disclose an extension assembly apparatus for a table saw having a motorized rotatable blade (4) and first and second side rails (14/14’) extending on opposing sides of the rotatable blade in a lateral direction, the extension assembly apparatus comprising: a first extension rail (91) having a first proximal end and a first distal end, the first proximal end pivotally connectable to the first side rail (14 at 10) ; a second extension rail (93) having a second proximal end and a second distal end, the second proximal end pivotally connectable to the second side rail (14’ at 10’), wherein the first and second extension rails (91/93) are movable to an extended position (fig. 1 or 9) such that the first and second extension rails (91/93)  are in a flush orientation with the first and second side rails  (14/14’) respectively; a first support leg (as modified by Worthington 100) pivotally connected to the first distal end of the first extension rail; a second support leg (as modified by Worthington 100’)  pivotally connected to the second distal end of the second extension rail; and a cross support member (942/943) extending between the first and second extension rail (91/93).
In regards to claim 18, the modified device of Brown discloses a hinge assembly (10/10’) on the proximal end of each extension rail (91/93) for pivotally connecting the proximal end of each extension rail to a corresponding side rail (14/14’) of the table saw.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laird (U.S. Publication 2005/0034783) in view of Weselyk (U.S. Patent 6,708,593).
In regards to claim 10, Laird discloses the claimed invention except wherein the support leg further comprises an adjustable foot member threadingly engaged with the telescoping support leg portion.  Attention is further directed to the Weselyk folding guide for a bandsaw.  Weselyk discloses that the legs 30 are telescoping, as similarly shown by Laird, but additionally possess an adjustable foot 35.  The adjustable foot allows for infinite positioning of the height of the legs over the discrete positioning of the telescoping engagement, such that any minor differences in height between the legs can be addressed.   It would have been obvious to one having ordinary skill in the art to have modified the support leg of Laird to have an adjustable foot on the bottom of the telescoping leg as taught by Weselyk as an additional means to control the height of the legs in finer increments. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. Publication 2007/0272066), herein referred to as Phillips in view of DeSpain 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/           Primary Examiner, Art Unit 3724